Examiner’s Comments
1.	This office action is in response to the remarks/argument filed on 7/18/22.
	Claims 1-20 have been canceled by applicant.
	Claims 21-40 are pending and have been examined on merits, now allowed in light of Applicant’s remark, on page 8, invoking/claiming prior art exception.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  
With respect to claims 21, 29 and 37, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical system and a flexible drive member configured to drive the firing member between the proximal position and the distal position, wherein the flexible drive member comprises a plurality of flexible layers; an elongate shaft defining a longitudinal axis; a nozzle operably coupled to the elongate shaft, where the elongate shaft is rotatable about the longitudinal axis based on a manual input provided to the nozzle; an articulation joint, wherein the end effector is rotatably relative to the elongate shaft about the articulation joint; an articulation control system configured to articulate the end effector about the articulation joint; a closure system configured to move the second jaw toward the closed position; a motor configured to drive the firing member between the proximal position and the distal position; and 2 312934144.1Application Serial No. 16/911,859 Attorney Docket No. END7415USCNT2/140289CON2 a control system configured to monitor a current draw by the motor, wherein the control system is configured to adjust the current draw by the motor based on the monitored current draw exceeding a threshold.
US 2014/0246471 discloses the surgical system but does not show or teach the combination of limitation as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
7/26/2022